Judgment of Court of Special Sessions, convicting defendant of violation of section 1141 of the Penal Law, unanimously reversed upon the law and upon the facts, and information dismissed. This conviction by the Court of Special Sessions was rendered prior to the decision of the Court of Appeals in People v. Richmond County News (9 N Y 2d 578) discussing the standards for determining obscenity in violation of the statute. Here, in light of the opinions in said case, the photographs of male nudes set out in the exhibit on which the conviction is based do not violate the statute so as to establish the appellant’s guilt beyond a reasonable doubt. Thus, the record does not support a conviction. (People v. Richmond County News, supra; People v. Rotto, 13 A D 2d 634.) Concur — Botein, P. J., Rabin, McNally, Eager and Steuer, JJ.